Citation Nr: 1518320	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-46 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2015, the Veteran had a hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran has obstructive sleep apnea.

2.  The evidence is at least in relative equipoise as to whether obstructive sleep apnea was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the Board finds that the Veteran has obstructive sleep apnea, as documented in a January 2009 VA treatment note. 

During his hearing, the Veteran testified that he experienced snoring and fatigue during service, and suspected he had sleep apnea.  However, he stated that he did not have an opportunity to seek medical care for such, as he was scheduled for an appointment but was deployed to Pakistan.  When he returned, he retired from service and immediately returned overseas to work as a civilian.  He stated he finally sought treatment for such when he returned to the States.  The record reflects that the Veteran was diagnosed with obstructive sleep apnea approximately a year and a half after service separation.

The Veteran has submitted statements from both his supervisor during service and his wife stating that they each witnessed the Veteran's sleep apnea-like symptoms during service, and he made similar statements during his hearing.

In February 2015, the Veteran's physician stated she had reviewed the Veteran's medical records dating back to his sleep apnea diagnosis in January 2009.  She then opined that it was more likely than not that his sleep apnea had been present prior to his discharge from the military in June 2007 based on the natural course of the disease.

Here, the Board notes that the Veteran is competent to report symptoms such as fatigue because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Similarly, the Veteran's supervisor and wife are competent to report their observations about the Veteran's snoring and breathing patterns.
Furthermore, they are competent to provide evidence regarding what happened to him in service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  See also Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  Here, the Board finds no reason to question the Veteran's credibility, or that of his supervisor and wife, and the Board credits his hearing testimony and other assertions in the record regarding his symptomatology.  See Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).
The February 2015 medical opinion is afforded high probative value as it was made after a review of the relevant evidence, and contains a rationale for the conclusion reached.  There is no other medical opinion of record with which to contradict this opinion.

Resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


